UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2378


FREDDIE WAYNE HUFF, II,

                    Plaintiff - Appellant,

             v.

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY; DIVISION OF
STATE HIGHWAY PATROL, a principal subunit of an agency of the State of
North Carolina; WILLIAM J. GREY, in his official capacity as Commanding
Officer of the Division of State Highway Patrol and individually; JENNIFER A.
HARRIS, in her official capacity as the Director of Professional Standards for the
Division of State Highway Patrol and individually; JOSEPH A. COTTON, in his
official capacity as the Director of Internal Affairs with the Division of State
Highway Patrol and individually,

                    Defendants – Appellees,

             and

FRANK L. PERRY,

                    Defendant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:15-cv-00599-CCE-JEP)


Submitted: August 23, 2017                                  Decided: September 8, 2017


Before DUNCAN, FLOYD, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Randolph M. James, RANDOLPH M. JAMES P.C., Winston-Salem, North Carolina, for
Appellant. Josh Stein, North Carolina Attorney General, Tammera S. Hill, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Freddie Wayne Huff, II, appeals the district court’s order granting Defendants

summary judgment on Huff’s equal protection, due process, and North Carolina wrongful

discharge claims.    We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order and judgment. See Huff v. N.C. Dep’t of

Pub. Safety, No. 1:15-cv-00599-CCE-JEP (M.D.N.C. Nov. 2, 2016); see also Engquist v.

Or. Dep’t. of Agric., 553 U.S. 591, 605 (2008) (holding that “the class-of-one theory of

equal protection—which presupposes that like individuals should be treated alike, and

that to treat them differently is to classify them in a way that must survive at least

rationality review—is simply a poor fit in the public context”); Muchira v. Al-Rawaf, 850

F.3d 605, 616 (4th Cir. 2017), pet. for cert. filed, No. 17-154 (U.S. Jul. 28, 2017)

(recognizing that “[c]onclusory allegations and speculation will not suffice” to defeat

summary judgment); Huff v. N.C. Dep’t of Pub. Safety, 782 S.E.2d 926 (N.C. Ct. App.)

(holding that Huff’s “State employment with the State Highway Patrol did not meet the

statutory minimum for qualification as a career State employee”), rev. denied, Huff v.

N.C. Dep’t of Pub. Safety, 793 S.E.2d 222 (N.C. 2016). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            3